


Exhibit 10.29
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT ("Agreement") dated this 10th day of December 2014 by and
between Aetna Inc., a Pennsylvania corporation, (“the Company”) and Karen S.
Rohan ("Executive") (certain capitalized terms used herein being defined in
Article 6).


WHEREAS, the Board desires to employ Executive as the Company’s President on the
terms and conditions set forth below, and Executive desires to accept such
employment; and


WHEREAS, the Company and Executive desire to enter into this Agreement embodying
the terms of such employment.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1


POSITION; TERM OF AGREEMENT


SECTION 1.01. Position. (a) Effective on the 1st day of January, 2015 (the
“Effective Date”), Executive shall commence her duties as the Company’s
President.


(b)    In such position, Executive shall have such duties and authority,
consistent with such position, as shall be determined from time to time by the
Board and shall report to the Chief Executive Officer.
 
(c)    During the Employment Term, Executive will devote substantially all of
her business time to the performance of her duties hereunder and will not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall be deemed to preclude Executive, subject to the prior
written consent of the Board, from serving on any business, civic or charitable
board, as long as such activities do not materially interfere with the
performance of Executive's duties hereunder. If the Company concludes that it is
desirable, upon Company's request, Executive will resign from any board of
directors on which she serves as soon as reasonably practicable considering her
fiduciary duty to such board’s company or civic or charitable organization, as
the case may be.


SECTION 1.02. Term. Executive shall continue to be employed by the Company for a
period commencing on the Effective Date and, subject to earlier termination or
extension as provided herein, ending on December 31, 2015 (the "Employment
Term"). On December 31, 2015 and on December 31st of each subsequent year, the
Employment Term shall automatically be extended for one additional year unless
not later than 90 days

1

--------------------------------------------------------------------------------




prior to such date the Company, or 85 days prior to such date Executive, shall
have given written notice of its or her intention not so to extend the
Employment Term. Unless earlier terminated, the Employment Term shall
automatically end on Executive’s sixty-fifth (65th) birthday.


ARTICLE 2


COMPENSATION AND BENEFITS


SECTION 2.01. Base Salary. Starting on the Effective Date, the Company shall pay
Executive an annual base salary (the "Base Salary") at the initial annual rate
of $900,000 payable in equal monthly installments or otherwise in accordance
with the payroll and personnel practices of the Company from time to time. Base
Salary shall be reviewed annually by the Board or a committee thereof to which
the Board may from time to time have delegated such authority (the "Committee")
for possible increase in the sole discretion of the Board or the Committee, as
the case may be. Executive’s Base Salary, as in effect from time to time, may
not be reduced by the Company without Executive’s consent, except in the event
of a ratable reduction affecting all senior officers of the Company.


SECTION 2.02. Bonus. Subject in each case to Executive's continued employment as
contemplated hereby:


(a)    During the Employment Term, Executive shall be eligible to participate in
the Company's annual incentive plan, with a target annual bonus opportunity of
at least 120% of Base Salary (the “Annual Bonus”). Payment is subject to meeting
performance measures established from time to time by the Board or the
Committee. Executive is not guaranteed the payment of any Annual Bonus.


(b)    Executive shall be eligible to participate at a level commensurate with
her position in the Company's long-term incentive program. Executive’s 2015
Long-term Incentive Award opportunity will be $5,000,000. As further
compensation, Executive will be provided other compensation arrangements,
including equity-based programs, in which substantially all senior executives of
the Company are generally eligible to participate.


SECTION 2.03. Employee Benefits. Executive shall be eligible for employee
benefits (including, but not limited to, fringe benefits, vacation, qualified
and non-qualified 401(k) plan participation and life, health, accident and
disability insurance) no less favorable than those benefits made available
generally to senior officers of the Company.


SECTION 2.04. Business Expenses; Office. (a) Reasonable travel, entertainment
and other business expenses incurred by Executive in the performance of her
duties hereunder shall be reimbursed by the Company in accordance with Company
policies as in effect from time to time. In the course of performing her duties,
Executive shall have reasonable access to Company provided ground and air
transportation.

2

--------------------------------------------------------------------------------






(b)
The Company shall provide Executive with appropriate office facilities and
support at the Company’s headquarters which shall be Executive’s principal job
location.



ARTICLE 3


CERTAIN BENEFITS


SECTION 3.01. Certain Events. A "Qualifying Event" means any of the following
events:


(a)
The involuntary termination of Executive's employment by the Company, other than
(y) for Cause, or (z) by reason of Executive's death or Disability; or



(b)
Executive's voluntary termination of employment for Good Reason, provided that
Executive shall have provided the Company with notice of any event constituting
Good Reason no later than 30 days following the occurrence of such event and
such termination occurs within 60 days after the occurrence of any event
constituting Good Reason (that has not otherwise been cured by the Company prior
to the end of such 60-day period).



SECTION 3.02. Separation Payments. Except to the extent provided in Article 4
and Section 6.08, Executive shall be entitled to the benefits set forth below
(the "Separation Benefits") upon termination of employment:


(a)    Upon any termination of employment including by reason of death or
Disability, Executive's voluntary termination of employment (with or without
Good Reason) or upon involuntary termination of Executive's employment by the
Company, Executive shall be entitled to:


(i)    Executive’s earned but unpaid Base Salary and other vested but unpaid
cash entitlements (including any earned but unpaid cash Annual Bonus for the
performance year prior to the year in which Executive terminates employment) for
the period through and including the date of termination of Executive’s
employment (other than entitlements referenced in Section 3.02(b) below) (the
“Accrued Compensation”); and


(ii)    Executive’s other vested benefits earned by Executive for the period
through and including the date of Executive’s termination of employment, which
shall be paid in accordance with the terms of the applicable plans, programs or
arrangements (the “Accrued Benefits”).


(b)    Upon a Qualifying Event, the Company shall pay Executive in addition to
the amounts set forth in Section 3.02(a) above:


(i)
Cash compensation through the second anniversary of such Qualifying Event (the
"Payment Period") in equal installments during the Payment Period in accordance
with the applicable Company payroll, in an aggregate amount equal to two times
the sum of (y) the highest Base Salary in effect during the six-month period


3

--------------------------------------------------------------------------------




immediately prior to the time of such termination of employment and (z) the
Executive’s target Annual Bonus opportunity for the year of termination of
employment, on the condition that Executive has delivered to the Company a
release substantially in the form as attached hereto as Exhibit A (with such
changes as may be required under applicable law) of any employment-related
claims, provided that this release must be signed within 30 days after the
Executive’s separation from service and any payment that otherwise would be made
within such 30-day period shall by paid at the expiration of such 30-day period
with interest at the Stated Interest Rate (as defined below), subject to
Executive’s execution of such release;


(ii)
A “Pro-Rata Bonus Amount” for the year of Executive’s termination of employment
calculated as Executive’s Annual Bonus opportunity multiplied by a fraction, the
numerator of which is the number of days in the year through the date of
Executive’s termination of employment and the denominator of which is 365,
provided that, to the extent 162(m) is applicable to such payment, the minimum
162(m) performance criteria established under the Aetna Inc. Annual Incentive
Plan (162(m)) or any such successor plan applicable to Executive with respect to
such year are satisfied. In the event that Executive’s termination of employment
occurs prior to the determination of performance criteria applicable to the
performance period for the year of Executive’s termination of employment, the
performance criteria applicable to Executive in respect of the pro-rata bonus
shall be at least as favorable to Executive as the most favorable performance
criteria applicable for that year to any award to a named executive officer of
the Company, within the meaning of Section 402(a)(3) of Regulation S-K. Payment
of this pro-rata bonus amount, if any, shall be made to Executive within 45 days
following the completion of the performance period in which Executive’s
termination of employment occurs; and



(iii)
With respect to equity awards made before or after the Effective Date, Executive
shall be treated as eligible for “retirement” under the vesting and exercise
terms of any such equity award.





To the extent that Executive is a “Specified Employee” within the meaning of
Section 409A of the Code at the time of her separation from service, to the
extent required by Section 409A and the regulations issued thereunder, the
payments to which Executive would otherwise be entitled during the first six
months following her separation of service shall be deferred and accumulated for
a period of six months and paid in a lump sum on the first day of the seventh
month with the seventh month’s payment, with interest on such deferred
compensation at the rate paid pursuant to the stable value fund of the Company’s
401(k) plan or, if such fund no longer exists, the fund with the investment
criteria most clearly comparable to that of such fund (the “Stated Interest
Rate”).

4

--------------------------------------------------------------------------------








SECTION 3.03. Non-Renewal Payments. In the event of the expiration of the
Employment Term as a result of delivery of the Company’s notice of its intention
not to extend the Employment Term pursuant to Section 1.02 and if as a result,
Executive elects to terminate her employment as of the end of the Employment
Term, Executive shall be entitled to the amounts and benefits equal to those set
forth in Section 3.02 (a) and (b); provided, however, that this Section 3.03
shall be inapplicable to any termination of employment on or subsequent to
Executive’s sixty-fifth (65th) birthday.


ARTICLE 4


SUCCESSORS AND ASSIGNMENTS


SECTION 4.01. Successors. The Company will require any successor (whether by
reason of a change in control, direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform the obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place. The
Company’s rights hereunder shall not otherwise be assignable without Executive’s
consent.


SECTION 4.02. Assignment by Executive. This Agreement shall inure to the benefit
of and be enforceable by Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If Executive should die or become disabled while any amount is owed
but unpaid to Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid to Executive's devisee, legatee, legal guardian or other
designee, or if there is no such designee, to Executive's estate. Executive's
rights hereunder shall not otherwise be assignable.


ARTICLE 5


MISCELLANEOUS


SECTION 5.01. Notices. Any notice required to be delivered hereunder shall be in
writing and shall be addressed


if to the Company, to:


Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156
Fax: 860-273-8340
Attn: General Counsel


if to Executive, to Executive's last known address as reflected on the books and
records of the Company or such other address as such party may hereafter specify
for the purpose by written notice to the other party hereto. With a copy to
Thomas A. Hickey, Esq., Gunster, Yoakley & Stuart, P.A., 777 South Flagler
Drive, Suite 500 East, West Palm Beach, FL 33401.

5

--------------------------------------------------------------------------------








Any such notice shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice shall be deemed
not to have been received until the next succeeding business day in the place of
receipt.


SECTION 5.02. Legal Fees and Expenses. The Company shall pay all legal fees,
costs of litigation, arbitration (i.e., American Arbitration Association and
arbitrator fees), prejudgment interest, and other expenses which are reasonably
incurred by Executive as a result of any conflict between the parties pertaining
to this Agreement or in connection with the termination of Executive’s
employment if Executive is the prevailing party as determined by the arbitrator.
In addition, the Company shall pay Executive’s reasonable legal fees and
expenses associated with entering this Agreement.     


SECTION 5.03. Arbitration. Except as provided in any agreement referenced in
Section 5.15, any dispute or controversy arising under or in connection with
this Agreement shall be settled by arbitration, conducted before a panel of
three arbitrators sitting in a location selected by Executive within 50 miles
from the location of Executive's principal place of employment with the Company,
in accordance with the rules of the American Arbitration Association then in
effect. The decision of the arbitrators in that proceeding, shall be binding on
the Company and Executive. Judgment may be entered on the award of the
arbitrator in any court having jurisdiction. Notwithstanding the foregoing of
this Section 5.03, each of the parties agrees that, prior to submitting a
dispute under this Agreement to arbitration, the parties agree to submit, for a
period of sixty (60) days, to voluntary mediation before a jointly selected
neutral third party mediator under the Employment Mediation Rules of the
American Arbitration Association to take place in Hartford, CT, or such other
city which is the employee’s principle place of employment (however, such
mediation or obligation to mediate shall not suspend or otherwise delay any
termination of employment or other action of the Company or affect the Company’s
other rights under this Agreement). Except as provided in Section 5.02, each
party shall pay its own expenses of such mediation and/or arbitration and all
common expenses of such mediation and/or arbitration shall be borne equally by
Executive and the Company.


SECTION 5.04. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive's beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.


SECTION 5.05. Non-Exclusivity of Benefits. Unless specifically provided herein,
neither the provisions of this Agreement nor the benefits provided hereunder
shall reduce any amounts otherwise payable, or in any way diminish Executive's
rights as an employee of the Company, whether existing now or hereafter, under
any compensation and/or benefit plans (qualified or nonqualified), programs,
policies, or practices provided by the Company, for which Executive may qualify;
provided, however, that the Separation Benefits shall be in lieu of any
severance benefits under any such plans, programs, policies or practices. Vested
benefits or other amounts which Executive is otherwise entitled to receive under
any plan, policy, practice, or program of the Company (i.e., including, but not
limited to, vested benefits under any qualified or nonqualified retirement
plan), at or subsequent to the date of termination of Executive's employment
shall be payable in accordance with such plan, policy, practice, or program
except as expressly modified by this Agreement.

6

--------------------------------------------------------------------------------








SECTION 5.06. Employment Status. Nothing herein contained shall interfere with
the Company's right to terminate Executive's employment with the Company at any
time, with or without Cause, subject to the Company's obligation to provide
Separation Benefits and other benefits provided hereunder, if any. Executive
shall also have the right to terminate her employment with the Company at any
time without liability, subject only to her obligations under the employee
covenants or obligations contained in any equity or other awards granted to
Executive or any other obligation agreed to by Executive before or after the
Effective Date.


SECTION 5.07. Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement nor shall the amount
of any payment or benefit hereunder be reduced by any compensation earned by
Executive as a result of employment by another employer, including, but not
limited to, Executive’s eligibility for any retiree health benefits.
    
SECTION 5.08. Entire Agreement. This Agreement represents the entire agreement
between Executive and the Company and its affiliates with respect to Executive's
employment and/or severance rights, and, as of the Effective Date, supersedes
all prior discussions, negotiations, and agreements concerning such rights.


SECTION 5.09. Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.


SECTION 5.10. Waiver of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.


SECTION 5.11. Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.


SECTION 5.12. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Connecticut without
reference to principles of conflicts of laws.


SECTION 5.13. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.


SECTION 5.14. Indemnification. During the Employment Term and for so long
thereafter as Executive may have any liability as a result of her service: (a)
the Company shall indemnify Executive (and Executive's legal representatives or
other successors) to the fullest extent permitted by the Certificate of
Incorporation and By-Laws of the Company, as in effect at such time or on the
Effective Date; and (b) Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the

7

--------------------------------------------------------------------------------




benefit of its directors and officers (and to the extent the Company maintains
such an insurance policy or policies, Executive shall be covered by such policy
or policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company officer or director), against all costs,
charges and expenses whatsoever incurred or sustained by Executive or
Executive's legal representatives at the time such costs, charges and expenses
are incurred or sustained, in connection with any action, suit or proceeding to
which Executive (or Executive's legal representatives or other successors) may
be made a party by reason of Executive's serving or having served as a director,
officer or employee of the Company, or any Subsidiary or Executive's serving or
having served any other enterprise as a director, officer, employee or fiduciary
at the request of the Company. For purposes of this Section 5.14, it is
understood and agreed that the Company’s Certificate of Incorporation and
By-Laws provide, and shall continue to provide, the maximum indemnification and
limit on liability permitted by the Company’s State of Incorporation except
that, under the Company’s Certificate of Incorporation, the Company is not
obligated to indemnify Executive with respect to claims or actions commenced by
Executive, other than mandatory counterclaims and affirmative defenses.


SECTION 5.15. Noncompete. Executive has previously executed a non-competition
covenant with the Company. Executive acknowledges that such covenant remains in
full force and effect. Executive also acknowledges that the Company may modify
such covenant in future equity award agreements to the extent such modification
is applicable to senior officers of the Company generally.


SECTION 5.16. Stock Ownership Requirements. Executive acknowledges and
understands that the Company has adopted certain Stock Ownership Guidelines for
executives and that the Company expects Executive to own shares of stock in the
Company (including vested share equivalents) with a dollar value greater than or
equal to 400% of Executive’s Base Salary.


SECTION 5.17. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with Section 409A and agrees to maintain,
to the maximum extent practicable without violating Section 409A of the Code,
the original intent and economic benefit to Executive of the applicable
provision. The Company shall not accelerate the payment of any deferred
compensation in violation of Section 409A of the Code and to the extent required
under Section 409A, the Company shall delay the payment of any deferred
compensation for six months following Executive’s termination of employment.
When used in connection with any payments subject to Section 409A required to be
made hereunder, the phrase “termination of employment” and correlative terms
shall mean separation from service as defined in Section 409A. Unless such
payments are otherwise exempt from Section 409A, any reimbursements or in-kind
benefits provided under Sections 2.03, 2.04, 3.02, 3.03 or 5.02 of this
Agreement shall be administered in accordance with Section 409A, such that: (a)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during one year shall not affect the expenses eligible for reimbursement or the
in-kind benefits provided in any other year; (b) reimbursement of eligible
expenses shall be made on or before December 31 of the year following the year
in which the expense was incurred; and (c) Executive’s right to reimbursement or
in-kind benefits shall not be subject to liquidation or to exchange for another
benefit. For purposes of Section 409A,

8

--------------------------------------------------------------------------------




Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.


SECTION 5.18. No provision of this Agreement may be altered, modified, or
amended unless such alteration, modification or amendment is agreed to in
writing and signed by each of the parties hereto.


ARTICLE 6


DEFINITIONS


SECTION 6. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.


"Accrued Benefits" has the meaning accorded such term in Section 3.02.


"Accrued Compensation" has the meaning accorded such term in Section 3.02.


"Agreement" has the meaning accorded such term in the introductory paragraph of
this Agreement.


"Base Salary" has the meaning accorded such term in Section 2.01.


"Board" means, the Board of Directors of the Company.


"Cause" means the occurrence of any one or more of the following:


(a)    Executive's willful and continued failure to attempt in good faith to
perform the duties of her position (other than as a result of incapacity due to
physical or mental illness or injury) which failure is not remedied within
fifteen business days of written notice from the Company;


(b)    Executive's material gross negligence or willful malfeasance in the
performance of Executive's duties hereunder;


(c)    With respect to the Company, Executive's commission of an act
constituting fraud, embezzlement, or any other act constituting a felony; or


(d)    Executive’s commission of any act constituting a felony (other than a
speeding violation or by virtue of vicarious liability) which has or is likely
to have a material adverse economic or reputational impact on the Company.


For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive without reasonable belief that such
action or failure to act was lawful and in the best interests of the Company.


For purposes of this definition, wherever the term “Cause” is used in plans or
other agreements governing Executive’s rights, the term used in such plans or
other agreements shall be no less favorable to Executive than the term Cause
herein.

9

--------------------------------------------------------------------------------




  
"Code" means the Internal Revenue Code of 1986, as amended.


"Company" means, Aetna Inc. (a Pennsylvania corporation)


"Disability" means Long-Term Disability, as such term is defined in the
Disability Plan.


"Disability Plan" means the long-term disability plan (or any successor
disability and/or survivorship plan adopted by the Company) in which Executive
participates, as in effect immediately prior to the relevant event (subject to
changes in coverage levels applicable to all employees generally covered by such
Disability Plan).


"Effective Date" has the meaning accorded such term in Section 1.01.


"Employment Term" has the meaning accorded such term in Section 1.02.


"Executive" has the meaning accorded such term in the introductory paragraph of
this Agreement.


"Good Reason" means, without Executive's express written consent, the occurrence
of any one or more of the following:


(a)    A reduction by the Company of Executive's Base Salary or Annual Bonus
from the level in effect immediately prior thereto, except in the event of a
ratable reduction affecting all senior officers of the Company;


(b)    Any failure of a successor of the Company to assume and agree to perform
the Company’s entire obligations under this Agreement, as required by Section
4.01 hereof, provided that such successor has received at least ten (10) days
written notice from the Company or Executive of the requirements of such Section
4.01;


(c)    Executive reporting to any Company officer other than the Company’s Chief
Executive Officer;


(d)    Removal of Executive as President (other than in connection with a
termination of Executive’s employment for Cause); or


(e)    Any action or inaction by the Company that constitutes a material breach
of the terms of this Agreement.


"Payment Period" has the meaning accorded such term in Section 3.02.


"Pro-Rata Bonus Amount" has the meaning accorded such term in Section 3.02.


"Qualifying Event" has the meaning accorded such term in Section 3.01.


"Separation Benefits" has the meaning accorded such term in Section 3.02.


    


    

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
this 10th day of December 2014.




EXECUTIVE
AETNA INC.
 
 
 
/s/ Karen S. Rohan
By:
/s/ Mark T. Bertolini
Karen S. Rohan
 
Name: Mark T. Bertolini
 
Its:
Chairman, Chief Executive
 
 
Officer and President







Exhibit A: Form of Release



















11

--------------------------------------------------------------------------------




Exhibit A
RELEASE AGREEMENT


In consideration of the severance and other benefits payable to me pursuant to
that certain Amended and Restated Employment Agreement dated as of December 10,
2014 by and between Aetna Inc. (the Company) and me and other valuable
consideration, the undersigned, Karen S. Rohan, hereby agrees to the following:


1. DEFINITION. In this agreement the word "Company" means collectively Aetna
Inc., a Pennsylvania corporation, and any subsidiaries or affiliates (including
any company by which I was or am employed), the employees, agents, officers,
directors and shareholders of all such entities and any person or entity which
may succeed to the rights and liabilities of such entities by assignment,
acquisition, merger or otherwise.


2. RELEASE. I hereby release and hold harmless (on behalf of myself and my
family, heirs, executors, successors and assigns) now and forever, the Company
from and waive any claim, known or unknown, that I have presently, may have or
have had in the past, against the Company arising out of, directly or
indirectly, my employment with the Company, the cessation of such employment or
any act, omission, occurrence or other matter related to such employment or
cessation of employment, other than claims I may have to the payment of amounts
due and payable in accordance with the terms of the Employment Agreement.
Notwithstanding the foregoing, there shall not be a release of any rights of
indemnification I may have, any rights to directors and officers liability



--------------------------------------------------------------------------------






insurance coverage, any rights to vested benefits or any rights with regard to
vested equity.


3. EXTENT OF RELEASE. This agreement is valid whether any claim arises under any
federal, state or local statute (including, without limitation, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act of 1967, the Equal Pay Act, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974 and all other
statutes regulating the terms and conditions of my employment), regulation or
ordinance, under the common law or in equity (including any claims for wrongful
discharge or otherwise), or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and myself.


4. CONSIDERATION. The consideration hereby provided to me under the Employment
Agreement is not required under the Company’s standard policies and I know of no
circumstances other than my agreeing to the terms of this agreement which would
require the Company to provide such consideration.


5. RESTRICTIONS. I have not filed, nor will I initiate or cause to be initiated
on my behalf, any complaint, charge, claim or proceeding against the Company
before any local, state or federal agency, court or other body relating to my
employment or the termination thereof (each individually a “Proceeding”), nor
will I participate in any Proceeding. I waive any right I may have to benefit in
any manner from any relief



--------------------------------------------------------------------------------




(whether monetary or otherwise) arising out of any Proceeding, including any
EEOC proceeding. I understand that by entering into this agreement, I will be
limiting the availability of certain remedies that I may have against the
Company and limiting also my ability to pursue certain claims against the
Company. The foregoing will not be used to justify interfering with any right I
may have to file a charge or participate in an investigation or proceeding
conducted by the EEOC or the Securities and Exchange Commission.


6. PENALTIES. If I initiate or participate in any legal actions, as described
above (other than a class action in which I opt out of when first given the
opportunity), the Company shall have the right, but shall not be obligated, to
deem this agreement void without effect and to require me to repay to the
Company any amounts payment of which was conditioned on the execution of this
agreement, and to terminate any benefit or payments (other than with respect to
vested benefits) that are otherwise payable under the Employment Agreement.


7. RIGHT TO COUNSEL. The Company advises me that I should consult with an
attorney prior to execution of this agreement. I understand that it is in my
best interest to have this document reviewed by an attorney of my own choosing
and at my own expense, and I hereby acknowledge that I have been afforded a
period of at least twenty-one days during which to consider this agreement and
to have this agreement reviewed by my attorney.





--------------------------------------------------------------------------------




8. SEVERABILITY CLAUSE. Should any provision or part of this agreement be found
to be invalid or unenforceable, only that particular provision or part so found
and not the entire agreement shall be inoperative.


9. EVIDENCE. This document may be used as evidence in any proceeding relating to
my employment or the termination thereof. I waive all objections as to its form.


10. FREE WILL. I am entering into this agreement of my own free will. The
Company has not exerted any undue pressure or influence on me in this regard. I
have had reasonable time to determine whether entering into this agreement is in
my best interest. I understand that if I request additional time to review the
provisions of this agreement, a reasonable extension of time will be granted.


11. REVOCATION. This agreement may be revoked by me within seven days after the
date on which I sign this agreement and I understand that this agreement is not
binding or enforceable until such seven day period has expired. Any such
revocation must be made in a signed letter executed by me and received by the
Company at 151 Farmington Avenue, Hartford, Connecticut, Attention: General
Counsel, no later than 5 p.m. Eastern Standard Time on the seventh day after I
have executed this agreement. I further understand that the payments described
above will not be paid to me if I revoke this agreement.





--------------------------------------------------------------------------------




12. NON-ADMISSION. Nothing contained in this agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.


13. GOVERNING LAW. This agreement and the Agreement shall be construed in
accordance with the laws of the State of Connecticut, applicable to contracts
made and entirely to be performed therein.


Karen S. Rohan
 
Date




